Judgment, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered November 16, 2006, dismissing the complaint, unanimously affirmed, without costs.
Plaintiff tripped over the top edge of a cellar door that was slightly elevated above the sidewalk, and his own deposition testimony established that the accident occurred in daylight in an area that he traveled on a daily basis. Defendants’ motion established prima facie entitlement to summary judgment on the ground that the alleged defect was trivial, did not constitute a trap or nuisance, and was not actionable as a matter of law (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Martin v Lafayette Morrison Hous. Corp., 31 AD3d 300 [2006]). Flaintiff failed to raise a material issue of fact in opposition. Concur— Tom, J.E, Saxe, Nardelli and Williams, JJ.